Title: To Thomas Jefferson from Charles Pinckney, 31 March 1805
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                      Mch. 1805
                  
                  Some taxes are, however, more partial in their first operation than others; and, in some cases, they totally ruin one part of the community in working their way into general diffusion. Others are particularly objectionable on account of the mode of their collection. When they employ too many hands in proportion to their produce, and thereby not only cause a serious deduction from the productive labour of the Country, but take the food from those who are employed in productive labour & put it into the mouths of those who do nothing that is profitable to the State, they are very injurious. The mode of collection may be odious & vexatious; as where it authorises a set of Officers to call you before them; to keep you from day to day dancing attendance upon them; to treat you as a creature at their command; to schrutinize into the state of your concerns; to examine the depth of your purse; to overhaul your books & accounts; your deeds, leases, mortgages & bonds; to ascertain the state of your debts & credits; to remand you, and to call you up again at their pleasure. If, under such a system of taxation, a man can be said to be a free–man, I should be very glad to know, what it is that would make him a slave. But, even all this is more congenial with my ideas of freedom, than the powers which, in America for instance, are given by the excise laws. Count over the houses in the Streets of any City or Town, and you will find, that, into every fourth house, or thereabout, an excise officer has, (or at least had when I was in the Country) at all times a right to enter, and range about in despite of the owner. Many of them the Excise Officer never quits, without first putting his lock, or his seal, upon some part or other of the building; which lock or seal to break, or even to touch, the owner of the house trembles but to think of; and, if, by any accident, or by any temptation, he should have severed from the limits prescribed to him; nay, even if suspicion fall upon him, he hastens to prostrate himself at the feet of him, whoever he may be, that happens, in the instance, to represent the dreadful ministers of Excise. If his supplications and all other means of mollifying fail, swift ruin awaits him. He is instantly shunned by his friends; the mask of destruction is set upon him; first a jail and last a poor house are his lot. This terrible system it was against which the people of Pennsylvania so strongly remonstrated. It is said, that the excise Laws have been repealed, and that the system has been completely abolished, under the administration of Mr. Jefferson; if so, it is no wonder that he has been re-elected by the unanimous voice of the People. The Pennsylvania people, in one of their representations, said, “What is our situation? Our houses, regarded, in our law books, as our castles, are entered, at pleasure, by persons who come with an authority from our rulers to force their way into and about them, if we dare to resist. The quantity of our liquor, the dimensions of our vessels, are ascertained by these bold intruders, who may come & break in upon our repose at any hour of the night; who affix their locks and their seals to our doors & our utensils; who act the part of inquisitors, in the most odious manner; who set neighbour to watch neighbour, who make one defray the expence of keeping the other as a spy upon his actions; who, in short, seem intended for no other purpose than that of raising money upon us, in order to pay one for keeping another in subjection, & thus to render us in reality a Nation of slaves, suffering to retain the forms of freedom merely to disgrace it.” Of the Excise laws in this Country, I know little or nothing; but, that they are, in their operation & effect, very far indeed from answering the above description given of the excise laws in America, I must, of course, be perfectly satisfied; because, were they not so, it is impossible that I should never have heard anything said against them in parliament.
                  
                     
                        [Note in Pinckney’s hand:] 
                     
                     This is an Extract from an European Gasette to shew you in what light some of our former acts, which You have had repealed was viewed & how indespensable to our Character as freemen such repeal was—it was published in London—
                  
               